 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                        DISTRICT OF NEVADA
 7
 8
 9
10
     DEUTSCHE BANK NATIONAL TRUST                     Case No.: 3:19-cv-00468-MMD-WGC
11
     COMPANY, AS INDENTURE TRUSTEE
12   FOR AMERICAN HOME MORTGAGE
     INVESTMENT TRUST 2007-2,                         ORDER RE:
13
14                         Plaintiff,
            vs.                                       STIPULATION AND ORDER TO
15                                                    EXTEND TIME TO RESPOND TO
     FIDELITY NATIONAL TITLE INSURANCE                DEFENDANT’S MOTION TO
16   COMPANY and LAWYERS TITLE                        DISMISS [ECF No. 11]
     INSURANCE CORPORATION,
17
                          Defendants.
18                                                    [Second Request]
19
            Plaintiff, Deutsche Bank National Trust Company, as Indenture Trustee for American
20
     Home Mortgage Investment Trust 2007-2 (“Deutsche Bank”), and Defendant, Fidelity National
21
22   Title Insurance Company (“Fidelity”), by and through their respective attorneys of records,

23   hereby agree and stipulate as follows.
24          1. On November 13, 2019, Fidelity filed a Motion to Dismiss [ECF No. 11];
25
            2. On November 25, 2019, the first Stipulation and Order to Extend Time to Respond to
26
                  Defendant’s Motion to Dismiss was filed [ECF No. 14];
27
28



                                                Page 1 of 2
           3. On November 26, 2019, and Minute Order was filed by this Court granting the
 1
 2            Stipulation and Order to Extend Time to Respond to Defendant’s Motion to Dismiss;

 3         4. Deutsche Bank’s response to Fidelity’s Motion is due December 27, 2019;
 4
           5. Deutsche Bank’s counsel is requesting an additional seven (7) days to file its response
 5
              to Fidelity’s Motion, and thus requests up to January 3, 2020, to file its Opposition;
 6
 7         6. This extension is requested as Counsel for Deutsche Bank will be out of the office

 8            due to the upcoming holidays and needs additional time to review and respond to the
 9            points and authorities cited to in Fidelity’s Motion.
10
           7. Counsel for Fidelity does not oppose the extension;
11
           8. This is the second request for an extension which is made in good faith and not for
12
13            purposes of delay.

14         IT IS SO STIPULATED.
15
     DATED this 23rd day of December, 2019.           DATED this 23rd day of December, 2019.
16
     WRIGHT, FINLAY & ZAK, LLP                        EARLY SULLIVAN WRIGHT GIZER &
17                                                    McRAE LLP
18
     /s/ Lindsay D. Robbins                           /s/ Sophia S. Lau ___________
19   Lindsay D. Robbins, Esq.                         Kevin S. Sinclair, Esq.
     Nevada Bar No. 13474                             Nevada bar No. 12277
20   7785 W. Sahara Ave., Suite 200                   Sophia S. Lau, Esq.,
     Las Vegas, NV 89117                              Nevada Bar No. 13365
21
     Attorneys for Plaintiff, Deutsche Bank           8716 Spanish Ridge Avenue, Suite 105
22   National Trust Company, as Indenture             Las Vegas, Nevada 89148
     Trustee for American Home Mortgage               Attorneys for Defendant, Fidelity National
23   Investment Trust 2007-2                          Title Insurance Company
24
     IT IS SO ORDERED.
25
           Dated this 26th day of December 2019.
26
27                                               ________________________________________
                                                 UNITED STATES DISTRICT COURT JUDGE
28



                                               Page 2 of 2
